Citation Nr: 0607825	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an ear disorder.  

2.  Entitlement to service connection for residuals of 
sunburn.  

3.  Entitlement to service connection for residuals of lumbar 
spine surgery.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran's active military service extended from July 1957 
to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The case was before the Board 
in November 2003, at which time it was remanded for 
additional development.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  A chronic ear disorder was not identified during service 
and no current ear disorder is shown.

2.  No residuals of sunburn are currently shown.

3.  A chronic back disorder was not identified during 
service; no continuity of symptomatology from the time of 
service until post-service back surgery is shown; and there 
is no competent evidence which tends to link a current back 
disorder to any incident of the veteran's military service.


CONCLUSIONS OF LAW

1.  A chronic ear disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

2.  Residuals of sunburn were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

3.  A chronic lumbar spine disability was not incurred in or 
aggravated by service, nor may arthritis of the back be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist.  Except for the issue of 
entitlement to service connection for a psychiatric disorder, 
VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO dated in March 2001 and March 2004, coupled with the 
Board's remand of November 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  While the 
initial denial of these claims was in July 2000, the veteran 
was thereafter provided examinations and the claims were 
readjudicated after appropriate notice was provided the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and certain 
diseases, such as arthritis, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis.  While the service medical records show that the 
veteran was treated for sunburn and an ear infection during 
service in 1958, no residuals with noted during the remainder 
of his service or when he was examined prior to release from 
service in 1961.  The post-service medical evidence fails to 
show the existence of a current ear disorder or residuals of 
sunburn.  The veteran has provided no medical evidence which 
suggests the presence of a chronic ear disorder or residuals 
of sunburn.  VA examinations for disability evaluation 
purposes in August 2002 were negative for either disorder.  
Accordingly, there is no basis for establishing service 
connection for an ear infection or residuals of sunburn.

The service medical records contain an entry dated in 
November 1959 that reflects "check back" and treatment with 
a heat lamp.  No additional entries during the remainder of 
the veteran's military service reflect any complaints or 
treatment for back problems and the examination prior to his 
release from service in June 1961 was negative for any 
pertinent findings.  

The veteran has reported that his back problems began about 
1960 and that his many visits to orthopedic doctors gave him 
little relief from the constant pain he endured.  He began 
going to chiropractors in 1961 and obtained some temporary 
relief.  However, the veteran stated that he was unable to 
remember the names of the doctors or the dates of treatment 
and that most of the doctors were dead or retired and no 
records were available.  He reported that he began seeing Dr. 
James Carlson, D.O., in 1975 and that Dr. Carlson recommended 
back surgery which was performed in January 1977 at St. 
Mary's Hospital in Knoxville, Tennessee.  The veteran stated 
that St. Mary's hospital was unable to locate records of his 
surgery and previous visits.  In 1982 he began treatment at 
the Rumbolt Chiropractic Office and has provided a document 
reflecting treatment at this office beginning in October 
1982.

A report of a clinical psychologist dated in April 2000 
reflects that the veteran reported that sometime around 1959, 
while he was in the Navy, he fell about 50 feet and landed on 
his back and his head, but received no significant medical 
treatment following this fall and did not think he suffered 
loss of consciousness.

When the veteran was examined by VA for disability evaluation 
purposes in August 2002, he reported that while in the 
service he fell approximately 30 feet and injured his low 
back.  He indicated that he continued to have lumbar pain and 
had lumbar surgery in 1977.  The scar in the lumbar spine 
area from the previous lumbar surgery was noted to be 
nontender and hypopigmented.  Lumbar X-rays indicated 
degeneration of the lumbar spine as well as some 
osteophytosis and moderate bilateral facet hypertrophy.  The 
diagnoses included status post lumbar surgery with lumbar 
degenerative disc disease and pain.

VA medical records and private medical records, including 
records from John R. Blake, Jr., M.D., the most recent of 
which are dated in March 2004, are negative for any pertinent 
information which would tend to relate a current back 
disability to any incident of the veteran's military service.

The service medical records do not indicate the presence of a 
chronic back disorder and the earliest post-service 
documentation reflecting pertinent complaints is dated in 
1982.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
No competent evidence tends to link the post-service back 
disability to any incident of the veteran's military service.  
Based upon the evidence of record, the Board finds that a 
chronic back disability was not present in service, and that 
the current chronic back disability is not shown to have been 
manifest until many years after service, and is not shown to 
be related to service.

While the veteran believes that his back disability began 
during service and is related to a fall during service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of diagnosis, date of onset, or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the Board finds that 
entitlement to service connection for a back disability must 
be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims for service 
connection for an ear infection, residuals of sunburn, and a 
back disability.


ORDER

Service connection for an ear disorder is denied.

Service connection for residuals of sunburn is denied.

Service connection for residuals of lumbar spine surgery is 
denied.


REMAND

The veteran seeks service connection for a psychiatric 
disorder.  The record reflects that he currently suffers from 
a chronic psychiatric disorder.  In a statement dated in May 
2004 the veteran reported that he had been seeing a 
psychiatrist at a VA medical facility in Knoxville, 
Tennessee, for 9 months or more.  He requested that records 
of this treatment be obtained in support of his claim.  The 
most recent VA medical records currently in the claims folder 
are dated in August 2002.  In a letter dated in April 2005, a 
Member of Congress noted that the most recent Supplemental 
Statement of the Case dated in March 2005 made no mention of 
any records received or reviewed from the VA Medical Center 
in Johnson City, TN or the VA Outpatient Clinic in Knoxville, 
TN.  The Congressman noted that the veteran had requested 
that these records be obtained but that it does not appear 
that they were ever received.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should obtain copies of all 
treatment records concerning the veteran 
from the VA medical facilities in Johnson 
City and Knoxville, Tennessee, for 2002 
and thereafter.

2.  The RO should contact the veteran and 
request that he identify all health care 
providers who may possess additional 
records pertinent to his claim for 
service connection for a psychiatric 
disorder.  Upon notification from the 
veteran of any additional treating 
sources, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the 
appellant which have not been secured 
previously.

3.  Thereafter, the RO should re-
adjudicate the veteran's claim for 
service connection for PTSD and if the 
additional evidence contains any 
information that would tend to link a 
current psychiatric disorder to the 
veteran's military service, undertake any 
additional development indicated.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


